Citation Nr: 1425022	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  10-20 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for Reinke's edema/hoarseness.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

4.  Entitlement to service connection for a right knee disorder, to include as secondary to a service-connected disability.

5.  Entitlement to an initial compensable evaluation for tinea versicolor.

6.  Entitlement to an initial compensable evaluation for a bunion of the right foot with mild pes planus deformity.

7.  Entitlement to an initial evaluation in excess of 20 percent for chronic degeneration in S1 innervated muscle of the left leg (hereinafter 'left leg disorder').

8.  Entitlement to an initial evaluation in excess of 20 percent for a lumbar spine disability.

9.  Entitlement to an initial evaluation in excess of 10 percent for sinusitis and non-allergic rhinitis.

10.  Entitlement to an initial evaluation in excess of 10 percent for recurrent menorrhagia.

11.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability.

12.  Entitlement to an initial evaluation in excess of 10 percent for a left hip disability.

13.  Entitlement to an initial compensable evaluation for plantar fasciitis of the left foot.

14.  Entitlement to an initial compensable evaluation for Eustachian tube dysfunction.

15.  Entitlement to an initial compensable evaluation for facial myalgia secondary to bruxism, claimed as temporomandibular joint (TMJ) syndrome, (hereinafter 'facial myalgia').

16.  Entitlement to an initial compensable evaluation for migraine headaches.

17. Entitlement to an initial compensable evaluation for irritable colon syndrome.

18.  Entitlement to an initial compensable evaluation for adjustment disorder with depressed mood.

19.  Entitlement to an initial compensable evaluation for cervical strain.
REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1982 to June 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The Veteran testified at a Board hearing in July 2012.  That transcript has been associated with the claims file.  

The Veteran requested a hearing before a Decision Review Officer (DRO), but in January 2011 she withdrew this request.  Therefore, Board adjudication of the current appeal may go forward without a hearing.  See 38 C.F.R. §§ 20.703, 20.704 (2013).

The issues of entitlement to service connection for fibromyalgia and a right knee disorder and entitlement to increased evaluations for a lumbar spine disability, sinusitis, recurrent menorrhagia, a left knee disability, a left hip disability, irritable colon syndrome, adjustment disorder, and cervical strain are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Reinke's edema/hoarseness was not incurred in, or aggravated by, active duty service.

2.  The Veteran's GERD is related to her active military service.

3.  In July 2012, prior to the promulgation of a decision in this appeal, the Board received notification from the Veteran that she was withdrawing the appeal for entitlement to an increased evaluation for tinea versicolor and a right foot disorder. 

4.  The Veteran's left leg disorder is manifested by pain and cramping.

5.  The Veteran's plantar fasciitis of the left foot is manifested by pain and the use of orthotics.

6.  The Veteran's Eustachian tube dysfunction is manifested by swelling and pressure and the use of nasal bulbs, nasal spray, and ear drops.

7.  The Veteran's facial myalgia is manifested by pain, clicking, inflammation, and tenderness of her jaw, with some limitation of movement.  

8.  Throughout the pendency of this appeal the Veteran's migraines have been manifested by characteristic prostrating attacks occurring on an average once a month over last several months.




CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for Reinke's edema/hoarseness have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  GERD was incurred during active military service.  38 C.F.R. §§ 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2013).

3.  The criteria are met for withdrawal of the appeal for entitlement to increased evaluations for tinea versicolor and a right foot disorder.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for an initial evaluation in excess of 20 percent for a left leg disorder have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.124a, Diagnostic Code 8521 (2013).

5.  The criteria for entitlement to an initial compensable evaluation for plantar fasciitis of the left foot have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.71a, Diagnostic Codes 5099-5020 (2013).

6.  The criteria for entitlement to an initial compensable evaluation for a Eustachian tube dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.87, Diagnostic Codes 6299-6200 (2013).

7.  The criteria for entitlement to an initial compensable evaluation for facial myalgia have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.150, Diagnostic Codes 9999-9905 (2013).

8.  Throughout the appeal period, the criteria for a rating of 30 percent, but no higher, is warranted for the Veteran's migraines.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.10, 4.124a, Diagnostic Code 8100 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to review the entire record, the Board does not have to discuss each piece of evidence reviewed.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran). 

It is VA's defined and consistently applied policy to administer the law under a broad interpretation, consistent, however, with the facts shown in every case.  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt it is meant that an approximate balance of positive and negative evidence exists which does not satisfactorily prove or disprove the claim.  Reasonable doubt is a substantial doubt and one within the range of probability as distinguished from pure speculation or remote possibility.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2013).  Here, the Veteran was provided with the relevant notice and information in a July 2007 letter prior to the initial adjudication of her claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); see also Goodwin v. Peake, 22 Vet. App. 128, 136 (2008) (holding that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service- connection claim has been proven and thus section 5103(a) notice is no longer required because the purpose that the notice is intended to serve has been fulfilled).  She has not alleged any notice deficiency during the adjudication of her claims.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records, VA records, and identified private treatment records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology of the Veteran's claimed condition.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.  38 C.F.R. § 3.159(c); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a).

The Veteran was afforded VA multiple medical examinations to determine the severity of her claimed disabilities.  These opinions were rendered by medical professionals following a thorough examination and interview of the Veteran and review of the claims file.  The examiners obtained an accurate history.  The examiners provided detailed explanations for the opinions that were reached.  

There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since she was last examined.  38 C.F.R. § 3.327(a).  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  Therefore, the Board finds that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Judge who conducted the hearing explained the issues and identified possible sources of evidence that may have been overlooked.  38 C.F.R. 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

All relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

Service Connection

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  In order to establish service connection for the claimed disorder on a direct basis, generally there must be probative evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Even if a chronic condition was not shown during service, service connection may be established under 38 C.F.R. § 3.303(d) if the evidence shows a chronic disease first diagnosed after service was incurred in service.  The term 'chronic disease,' whether as manifest during service or manifest to a compensable degree within a presumptive window following service, applies only to those disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).




Reinke's Edema/Hoarseness

In a September 2006 treatment record the Veteran reported experiencing voice difficulties.  She also reported she was diagnosed with Reinke's edema in February 2006.  She reported hoarseness in a July 2006 treatment record.  In February 2007 it was noted the Veteran previously experienced hoarseness.

At her August 2007 VA examination the Veteran had voice fluctuations that were most likely related to reflux and perhaps aggravated by her allergic rhinitis and sinusitis.  There was no evidence of Reinke's edema on examination.

The Veteran testified that she had been diagnosed with Reinke's edema when she was in service sometime between 2004 and 2007.  She was treated for approximately one month and was not able to talk during this time.  She testified that she was not currently being treated for this condition, but that she had noticed inflamed vocal chords, hoarseness, and getting winded.  

After reviewing the claims file, the Board finds that there is no competent evidence of record which shows that the Veteran currently, or since her appeal was filed, has been diagnosed with Reinke's edema for which service connection is warranted.  The Board has considered the fact that not all of the Veteran's service treatment records are included in the claims file, however, regardless of this, post service treatment records do not reveal a diagnosis of this disorder.  

Without a current diagnosis of a disability, the Board cannot grant service connection.  To prevail on the issue of service connection, a current disability must have existed on or after the date of application for that disability.  See 38 U.S.C.A. § 1110; see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (agreeing that the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim.).

The Board acknowledges the Veteran's contentions that she experiences hoarseness.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, this fall outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  In addition, while the Veteran is competent to state that she has hoarseness, this symptom alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).

While the Board sincerely appreciates the Veteran's service, there is no competent and credible evidence showing that she has Reinke's edema for which service connection is warranted.  The Veteran has produced no competent evidence or medical opinion in support of her claim that she has such a disorder, and the preponderance of the evidence is against the Veteran's claim.  Accordingly, the Veteran's claim for service connection must be denied.

GERD

In a November 1989 service treatment record the Veteran was diagnosed with minor esophagitis, reflux gastric acid symptoms.  See also July 2006 record.  An October 2006 private treatment record noted the Veteran had experienced choking while eating and food sticking in her throat.  She was diagnosed with GERD.  In August 2007 the Veteran was noted to have GERD, which was well handled through diet and intermittent medication.

The Veteran testified that she was diagnosed with GERD in service in the late 80's to early 90's and that she was prescribed medication to help with her symptoms.  An August 2010 VA treatment record noted the Veteran had GERD that was controlled with her diet.  

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110.  As the Veteran was diagnosed with GERD in service and continues to be treated for it post service, the Board finds that, resolving all reasonable doubt in favor of the Veteran, the criteria for a grant of service connection have been met and the claim is granted.  38 U.S.C.A. § 5107 (West 2002).

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  The Board received notice in July 2012 from the Veteran that she was withdrawing the appeal for entitlement to an increased evaluation for tinea versicolor and a right foot disorder and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal of these claims and they are dismissed.

Increased Rating

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).
In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then current severity of the disorder.  In Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson at 126-28; see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's left leg disorder has been rated as 20 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8521 (2013).  Under this Diagnostic Code a 20 percent rating is warranted for moderate incomplete paralysis and a 30 percent rating for severe incomplete paralysis.  38 C.F.R. § 4.124a, Diagnostic Code 8521.  A 40 percent rating is warranted for complete paralysis; foot drop and slight droop of first phalanges of all toes, cannot dorsiflex the foot, extension (dorsal flexion) of proximal phalanges of toes lost; abduction of foot lost, adduction weakened; anesthesia covers entire dorsum of foot and toes.

The term 'incomplete paralysis' indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis given with each nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

The Veteran's left foot plantar fasciitis has been rated as zero percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 5099-5020 (2013).  His specific diagnoses are not listed in the Rating Schedule.  Therefore, the RO assigned Diagnostic Code 5099 pursuant to 38 C.F.R. § 4.27 which provides that unlisted disabilities requiring rating by analogy will be coded first by the numbers of the most closely related body part and '99.'  See 38 C.F.R. § 4.20.  In the assignment of Diagnostic Code numbers, hyphenated codes may be used.  Injuries generally will be represented by the number assigned to the residual condition on the basis of which the rating is determined.  Diseases will be identified by the number assigned to the disease itself, followed by a hyphen, with the residual condition listed last.  See 38 C.F.R. § 4.27.  Therefore, Diagnostic Code 5099-5020 indicates an unlisted musculoskeletal condition to be rated as synovitis.  38 C.F.R. § 4.71a, Diagnostic Code 5020.

Certain conditions, including synovitis, are to be rated on limitation of motion of affected parts as degenerative arthritis under Diagnostic Code 5003.  Diagnostic Code 5003, in turn, evaluates disabilities based on the degree of limitation of motion under the appropriate Diagnostic Code for the specific joint or joints involved.  When limitation of motion is noncompensable under the appropriate Diagnostic Code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  A 20 percent evaluation may be warranted with x-ray involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5003.

The Veteran's Eustachian tube dysfunction has been rated as zero percent disabling under 38 C.F.R. § 4.87, Diagnostic Codes 6299-6200 (2013).  Under this section, a 10 percent evaluation is granted as the maximum rating where there is chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.

The Veteran's facial myalgia has been rated as zero percent disabling under 38 C.F.R. § 4.150, Diagnostic Codes 9999-9905 (2013).  Diagnostic Code 9905 provides for a 10 percent rating when the range of lateral excursion is limited from 0 to 4 millimeters (mm) or the inter-incisal range is limited to 31 to 40 mm.  A 20 percent rating is applicable when the inter-incisal range is limited to 21 to 30 mm.  A 30 percent rating is warranted when the inter-incisal range is limited to 11 to 20 mm.  A maximum 40 percent rating is assigned when the range is limited to 0 to 10 mm.  A Note to Diagnostic Code 9905 states that ratings for limited inter-incisal movement shall not be combined with ratings for limited lateral excursion. 

The Veteran's migraines have been rated as zero percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2013).  For the reasons discussed below, the Board finds that throughout the appeal the Veteran is entitled to an initial evaluation of 30 percent, but no higher, for her migraine headaches. 

Migraine headaches are rated under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  Under this Diagnostic Code migraines with characteristic prostrating attacks occurring on an average once a month over the last several months warrant a 30 percent disability evaluation.  Migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrant a 50 percent disability evaluation.

Left Leg Disorder

At the Veteran's September 2007 VA examination a diagnosis of chronic denervation in S1 innervated muscle was noted.  There was no evidence of radiculopathy.  There was evidence of a collapsing type weakness in the left leg with absent ankle jerk reflex.  Vibration and pain sensation were normal.  Coordination, gait, and reflexes were normal.  

She testified that she had continuous pain and would perform stretching, use bio freeze, and other treatment to help with the pain.  She testified that the pain radiated down her leg to her foot and some of her toes would not move.  She described it as minimal paralysis to the toes.  She also testified to cramping in the foot and leg which occurred once or twice a week for 10 to 20 minutes.

The Board finds that the 20 percent evaluation is appropriate for the Veteran's left leg disorder.  The September 2007 VA examination findings are consistent with moderate incomplete paralysis.  There is no evidence of severe incomplete paralysis or of complete paralysis of the left leg, which could warrant a higher rating.  
Plantar Fasciitis- Left Foot

At a September 2007 VA examination the Veteran reported left foot pain, but denied using a left foot brace.  X-rays revealed a normal left foot.  At her July 2012 Board hearing the Veteran testified that she was not being treated for her plantar fasciitis specifically, but for her whole left side.  She had been prescribed orthotics.  She had movement in her left foot, but had to push on pressure points to try and alleviate pain. 

The evidence of record does not reveal that the Veteran's plantar fasciitis causes limitation of motion.  The Veteran's x-rays also do not reveal evidence of arthritis, which can warrant a compensable evaluation.  Accordingly, a noncompensable evaluation is appropriate under this Diagnostic Code.  

Eustachian tube dysfunction

At her August 2007 VA examination the Veteran reported some intermittent Eustachian tube dysfunction in both ears, left worse than right.  On examination both eardrums, ear, nose, and throat were normal.  At her January 2008 VA examination her nose and throat were normal with no visible drainage.  At her July 2012 Board hearing she testified that she was prescribed ear bulbs, ear drops, nasal spray and Zyrtec to relieve pressure.  She also used compresses to keep the swelling down.  

The evidence of record reveals that a noncompensable evaluation is appropriate for the Veteran's Eustachian tube dysfunction.  The Veteran has not been diagnosed with chronic suppurative otitis media, mastoiditis, or cholesteatoma (or any combination) during suppuration, or with aural polyps.  VA examination results for ear, nose, and throat were also normal.  Accordingly, a noncompensable evaluation is appropriate.



Facial myalgia

At her August 2007 VA examination the Veteran reported clicking on the left side in her TMJ and pain bilaterally that radiated to the jaw.  She denied having problems eating and chewing.  She had limitation of motion to 43 millimeters (mm), left lateral movement to 10 mm, right lateral movement to 8 mm, and protrusive to 7 mm.  There was no evidence of bone loss of mandible, maxilla, or hard palate.  X-rays revealed normal findings with regard to bone tissue loss.  

The Veteran testified that she had a sleep device that she used to help with the TMJ pain.  She had pain and clicking in her jaw as well as inflammation and tenderness.  She also testified that her jaw movement had been measured by her dentist.  

The Veteran does not have lateral excursion limited to 4 mm or inter-incisal range limited from 31-40 mm, either of which could warrant a compensable evaluation.  Accordingly, the Veteran's facial myalgia is appropriately rated as noncompensable.  

Migraines

At a January 2008 VA examination she reported headaches which began in her mid forehead and extended across her head into her skull, neck, shoulder, and occipital region.  During these episodes she was sensitive to sound and light and she would have to withdraw from activity.  These occurred every two to three days, lasting about 2.5 hours.  She denied nausea or vomiting, but endorsed blurred vision, eye pain, and feeling off balance during headaches.  

At her February 2008 VA examination she reported throbbing pain which lasted from 30 minutes to 2 days to 3 weeks.  She would lie in a dark room to help alleviate the pain.

The Veteran testified that her headaches occurred randomly and she could not identify triggers for them.  She testified to adjusting her prescription medication to help stop her headaches.  She testified to migraines every two weeks which required her to lie down and sleep, or at least be in a dark room.  

In light of the statements provided by the Veteran, the Board finds that a 30 percent evaluation is warranted for the Veteran's migraines.  She has testified that she experiences prostrating attacks on average once a month for several months.  The criteria for a 50 percent evaluation have not been met as the Veteran's migraines do not cause prolonged attacks productive of severe economic inadaptability.  She testified that she has to lie down occasionally, but that does not rise to the level of severe economic inadaptability.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disabilities in her favor.  The Board concludes that the objective medical evidence and the Veteran's statements regarding her symptomatology show disability that more nearly approximates the ratings discussed above.  See 38 C.F.R. § 4.7.

The Board has also considered the potential applicability of other rating codes for the Veteran's service-connected disabilities.  The Veteran's left leg disorder is manifested by pain and denervation findings.  Many of the other nerve disorder under 38 C.F.R. § 4.124a are related to body areas other than the leg and therefore do not apply.  As discussed, the Diagnostic Codes pertaining to complete paralysis also do not apply.  

With regard to the Veteran's left foot plantar fasciitis, a separate or higher rating is not warranted.  She has not been diagnosed with a majority of the foot disabilities listed in 38 C.F.R. § 4.71a.  There is no evidence of flat foot, weak foot, claw foot, metatarsalgia, hallux rigidus, hammer toe, malunion or nonunion of the tarsal or metatarsal bones or hallux valgus.  Therefore, Diagnostic Codes 5276-5283 are not for application.  Under Diagnostic Code 5284, foot disorders are rated according to whether they are moderate, moderately severe, or severe.  The terms 'mild,' 'slight,' 'moderate,' and 'severe' are not defined in VA regulations, and the Board must arrive at an equitable and just decision after having evaluated the evidence.  38 C.F.R. § 4.6.

As VA examination results and Board testimony reveal the Veteran has been prescribed orthotics for her plantar fasciitis, but she does not otherwise receive treatment for this condition.  As noted, a September 2007 x-ray of the left foot was normal.  Mainly, the Veteran's complaint is left foot pain.  This evidence does not indicate that the Veteran's plantar fasciitis rises to the level of a moderate foot disability which could warrant compensation.

The Board will next consider whether any other Diagnostic Codes are for application for the Veteran's facial myalgia.  The Veteran has not been diagnosed with chronic nonsuppurative otitis media with effusion (serous otitis media) or otosclerosis, and as such Diagnostic Codes 6201 and 6202 are not appropriate.  The Veteran has not been diagnosed with a peripheral vestibular disorder or Meniere's syndrome which would warrant application of Diagnostic Code 6204 or 6205. 

There is no documented loss of any portion of auricle which would warrant rating the Veteran under Diagnostic Code 6207.  Also, there is not a malignant or benign neoplasm of the ear (other than skin only) and therefore application of Diagnostic Codes 6208 and/or 6209 is not proper.  The Veteran has not been diagnosed with chronic otitis externa, which would warrant a rating under Diagnostic Code 6210.  Lastly, Diagnostic Code 6211 for tympanic membrane, perforation of, is not appropriate here as the Veteran's disorders are related to her Eustachian tube and she is not claiming a perforated tympanic membrane.

A Note to Diagnostic Code 6200 provides that hearing impairment, and complications such as labyrinthitis, tinnitus, facial nerve paralysis, or bone loss of skull, are to be rated separately.  38 C.F.R. § 4.87.  The Veteran has not reported these symptoms, nor have they been diagnosed.  Accordingly, a separate evaluation for these conditions is not warranted.

A separate or higher rating is not warranted for the Veteran's facial myalgia.  There is no evidence of chronic osteomyelitis or osteoradionecrosis, or any analogous bone disease ratable by analogy under Diagnostic Code 9900.  There is also no involvement of the mandible (jaw) ratable under Diagnostic Codes 9901, 9902, or 9903.  The Board also notes that assigning ratings under both Diagnostic Codes 9904 and 9905 would violate the rule of against pyramiding as both of these code sections are based upon the degree of motion exhibited, and regardless, the Veteran has no evidence of malunion or displacement of the mandible.  38 C.F.R. § 4.14 (2013).  

Diagnostic Codes 9906-9912 are not for application as they relate to loss of ramus, and loss of the condyloid and coronoid process, which have not been diagnosed here.  The applicable codes for loss of hard palate are also not applicable as there is no loss of hard palate reference in the record.

Diagnostic Code 9913 relates to loss of teeth where the lost masticatory surface cannot be restored by suitable prosthesis, which is not applicable.  Diagnostic Codes 9914-9916 relate to the maxilla, which has not been noted to be of issue in this case.

The Board has also considered whether a separate and/or higher rating may be assigned for the Veteran's migraine headaches.  However, there is no evidence that the Veteran's migraine headaches would be better classified under a different diagnostic code in 38 C.F.R. § 4.124a as she has not been diagnosed with a tic or other disability which is related to her headaches.

In addition to the medical evidence, the Board has considered the Veteran's statements and testimony in support of her claims.  The Veteran, as a layman, is competent to report matters of which she has personal knowledge, such as pain, stiffness, and limitation of motion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  However, as a layman without the appropriate medical training and expertise, the Veteran is not further competent to provide a probative (persuasive) opinion on a medical matter, especially the severity of her service-connected disabilities in relation to the applicable rating criteria.  Medical examiners, including the VA compensation examiners, have measured the objective range of motion testing and evaluated x-rays in determining the overall severity of her disabilities.  The examiners have also performed testing to evaluate for pain.  This determination is multi-factorial, not just predicated on lay statements and other testimony, rather, all of the relevant medical and other evidence.  The Federal Circuit Court has recognized the Board's 'authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence.'  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

The Veteran is entitled to a 30 percent evaluation, but no higher, for her migraines.  The Veteran is not entitled to higher evaluations for her other service-connected disabilities.  The Board has considered whether the benefit of the doubt rule applies to the present appeal.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  However, a preponderance of the evidence is against higher evaluations; thus, this rule does not apply and the claims for increased evaluations must be denied.

Extra-Schedular Consideration

There is no evidence of exceptional or unusual circumstances to warrant referring these claims for extra-schedular consideration.  38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extra-schedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a determination of whether the evidence presents such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, there must be a determination of whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as 'governing norms'.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating under 38 C.F.R. § 3.321(b)(1).

The Board finds no such evidence in this particular instance, however.  The Veteran's complaints related to her service-connected disabilities are considered under the appropriate diagnostic codes.  Her primary symptoms are chronic pain and some limitation of motion.  But all of her symptoms are accounted for in the regular schedular rating criteria.  According to 38 C.F.R. § 4.1, generally, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  Indeed, in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), the Court reiterated this, noting the disability rating, itself, is recognition that industrial capabilities are impaired.

As the assigned schedular evaluation for the service-connected disabilities is adequate, referral for an extra-schedular rating is unnecessary.  Thun, supra. The Veteran testified that she had to take off early and go home because of pain in her leg.  She testified overall she missed 10-15 days for medical conditions.  She did work full time for the City of Tampa.  However this does not reveal considerable loss of working time from her disabilities and there is no evidence of any exceptional or unusual circumstances, such as frequent hospitalizations, suggesting she is not adequately compensated for this disability by the regular Rating Schedule.  Her evaluation and treatment for these disabilities has been entirely on an outpatient basis, not as an inpatient, much less frequent inpatient.  So extra-schedular referral is not warranted under the circumstances presented.  See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and VAOPGCPREC 6-96 (August 16, 1996).



ORDER

Entitlement to service connection for a disorder manifested by Reinke's edema/hoarseness is denied.

Entitlement to service connection for GERD is granted.

The appeal for entitlement to an increased evaluation for tinea versicolor is dismissed.

The appeal for entitlement an increased evaluation for a right foot disorder is dismissed.  

Entitlement to an initial evaluation in excess of 20 percent for a left leg disorder is denied.

Entitlement to an initial compensable evaluation for plantar fasciitis of the left foot is denied.

Entitlement to an initial compensable evaluation for Eustachian tube dysfunction is denied.

Entitlement to an initial compensable evaluation for facial myalgia is denied.

Entitlement to an initial evaluation of 30 percent, but no higher, for migraines is granted, subject to the applicable regulatory provisions governing payment of monetary awards.


REMAND

For veterans who have served in the Southwest Asia Theater of operations during the Persian Gulf War, service connection may also be established under 38 C.F.R. § 3.317 (2013).  Under that section, service connection may be warranted for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active military, naval or air service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than not later than December 31, 2011.  38 C.F.R. § 3.317(a)(1) (2013).

For purposes of 38 C.F.R. § 3.317, there are two types of qualifying chronic disabilities: (1) an undiagnosed illness and (2) a medically unexplained chronic multi symptom illness such a chronic fatigue syndrome, fibromyalgia, and functional gastrointestinal disorders (excluding structural gastrointestinal diseases).  On her original claim the Veteran indicated she served in the Gulf after August 1, 1990.  The RO has not verified where the Veteran served and during what times to determine if the presumption of service connection under 38 C.F.R. § 3.317.

Right knee

A July 1984 treatment record noted a contusion of the right knee.  In January 1990 the Veteran had possible strain to the right knee.  The Veteran testified that she was not sure when she injured her right knee.  She also testified that her doctors told her she was compensating with the right knee because of the problems she was having with her left knee, lumbar spine, and left hip.  She testified to current problems including popping and giving way.  A September 2007 x-ray was normal.  She had no complaints of pain or findings of fatigability, weakness, or incoordination.  As the Veteran's condition appears to have worsened and she testified she has been told by her physicians it may be related to her other service-connected joint disabilities, a new examination should be obtained.  If the Veteran is determined to meet the criteria set forth in 38 C.F.R. § 3.317, the claim should also be considered under the regulations pertaining to Gulf War veterans.




Fibromyalgia

In a January 1999 private treatment record the Veteran reported being diagnosed with fibromyalgia in 1996.  The physician opined her current symptoms were consistent with fibromyalgia.  In a March 2000 treatment record the Veteran reported she had been diagnosed with fibromyalgia.  See also March 1996 and July 2001 records.  In a February 2007 record the Veteran was noted to have remote fibromyalgia like symptoms.

The August 2007 VA examiner opined that the Veteran's symptoms did not support a diagnosis of fibromyalgia.  However, he also acknowledged the claims file was unavailable for review.  In January 2011 she was diagnosed with myalgia.  

The Veteran testified that she was diagnosed with fibromyalgia in service sometime in the late 80's to mid 90's.  Her symptoms included fatigue, pain, skin tingling, weakness, and sleep disturbances.  She also testified that she currently had similar symptoms, but it could be related to her lumbar spine disability.  She was not receiving current treatment for fibromyalgia.  

If the Veteran meets the criteria for Gulf War veterans under 38 C.F.R. § 3.317, a new opinion should be obtained to determine if the Veteran has a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as fibromyalgia.

Lumbar and Cervical Spine, Left Hip, and Left Knee Disabilities

The Veteran testified that her lumbar pain radiated to her hips and thigh.  She testified to wearing a compression stocking to help with support and also using a cane.  She testified her range of motion was worse than it was 4 years earlier.  The Veteran testified that she recently had a Magnetic Resonance Imaging (MRI) and Computerized Tomography (CT) scan at the VA Medical Center (VAMC).  She also referenced that she had recently been referred for neurosurgery and orthopedic consultations for her back and hip.  She also testified to pain that radiated to from her neck to her arm.  A January 2011 VA treatment record noted decreased external rotation of the left hip; no degree of limitation was provided.  

She testified that her left knee popped, gave out weekly, and caused instability in side to side movement.  She testified to limitation of movement and wearing a compression brace to help with support.  She testified that she would fall approximately twice a month when her knee would give out.  She testified that she had to stop playing tennis and running due to pain.  

In light of the July 2012 testimony that the Veteran's orthopedic conditions have worsened and that she had been referred for neurosurgery and orthopedic consultations and the most recent VA treatment records are from April 2011, new examinations should be performed.

Sinusitis-non allergic rhinitis

At her August 2007 VA examination the Veteran reported recurrent bouts of sinusitis over the past 20 years which required about 4 courses of antibiotics a year.  At her Board hearing she testified to daily post nasal drip, which she had to use a steroid spray for.  However, she testified that she would still get sinus headaches and sinus infections.  She also testified to 10 or 12 episodes which were so bad they made her lay down.  The Veteran's condition has worsened since her August 2007 VA examination and she should be afforded a new examination on remand which includes the criteria referenced in 38 C.F.R. § 4.97, Diagnostic Code 6510.

Menorrhagia

At an August 2007 VA examination the Veteran reported that her menstrual symptoms had worsened since her back surgery in 2002.  Ultrasounds revealed small ovarian cysts and fibroid tumors, which were the likely cause of her menorrhagia.  May 2007 ultrasound revealed an increase in the size of the fibroids.  In July 2012 the Veteran testified that she had fibroids which were monitored by her physicians at the VAMC.  She testified to consistent pain due to the size of the fibroids.  A January 2011 VA treatment record noted abdominal pain of unknown etiology.  Prior pain had been related to fibroids.  A CT scan was ordered to further evaluate.  These results are not of record and should be obtained on remand.  The Veteran should be scheduled for an updated VA examination as her previous examination was almost 7 years ago.

Irritable colon syndrome

The Veteran testified that she had been prescribed medication to help with her irritable colon syndrome.  She had also been told she recently been referred for a colonoscopy.  She testified to abdominal stress with the bowel movements.  There is no evidence of a recent colonoscopy in the VA treatment records.  All records from April 2011 forward should be obtained and associated with the claims file. 

Adjustment Disorder with Depressed Mood

At her August 2007 VA examination the Veteran reported keeping to herself because she did not want to discuss her physical pain.  She was diagnosed with adjustment disorder with depressed mood.  The examiner assigned her a Global Assessment of Functioning (GAF) score of 58 due to her depressive symptoms.  The examiner noted physical problems could not be taken into account when assigning GAF scores.  A June 2008 VA examiner determined the Veteran did not meet the criteria for posttraumatic stress disorder (PTSD).  She was diagnosed with anxiety disorder.  

The Veteran testified that she had been diagnosed with PTSD and has been receiving treatment for this disorder.  She also testified that she had been treated, and possibly diagnosed, at the Vet Center.  All outstanding treatment records should be obtained on remand.  The Veteran should also be afforded a new VA examination to determine her current psychiatric diagnoses.



Accordingly, the case is REMANDED for the following action:

1.  The AOJ should verify if the Veteran meets the criteria under 38 C.F.R. § 3.317 for Gulf War veterans.  If so, the AOJ should send the Veteran a corrective VCAA notice that includes information about how to establish entitlement to service connection for a disability due to an undiagnosed illness under 38 C.F.R. § 3.317.

2.  Obtain all of the Veteran's outstanding VA treatment records for the period from April 2011 through the present.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the AOJ is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2) (West 2002).

3.  Attempt to obtain any outstanding service treatment records by contacting the National Personnel Records Center, or other appropriate source.  Efforts to obtain the foregoing records must continue until it is determined that they do not exist or that further attempts to obtain them would be futile.  The non-existence or unavailability of such records must be verified by each Federal department or agency from whom they are sought and this should be documented for the record.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2).

4.  The AOJ shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the etiology of any right knee disorder and the current severity of the Veteran's orthopedic disabilities.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this Remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination. 

a)  The examiner must opine whether the Veteran has a right knee disorder 

	i) If so, the examiner should opine whether the disorder is related to service AND

	ii) Whether the right knee disorder was caused by another service-connected disability, to include a left knee, left hip, lumbar or cervical spine disability AND

	iii)  Whether the right knee disorder was aggravated by another service-connected disability, to include a left knee, left hip, lumbar or cervical spine disability.

b) The examiner(s) must conduct any appropriate interviews and clinical testing to respond to the inquiries, including x-rays.

c)  The examiner must report the complete range of motion for the spine, knees, and left hip.  In reporting the results of range of motion testing, the examiner must identify any objective evidence of pain and the specific limitation(s) of motion, if any, accompanied by pain.  To the extent possible, the examiner must assess the degree of severity of any pain.

d) Tests of joint movement against varying resistance must be performed.  The extent of any incoordination, weakened movement, and excess fatigability on use must also be described by the examiner.  The examiner must assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.  

e) The examiner must describe all present neurological manifestations of the Veteran's lumbar and cervical spine disabilities, including nerve disorders of the extremities.  The clinician must further clarify whether a diagnosis of intervertebral disc syndrome (IVDS) applies, and if so indicate the frequency and severity of any IVDS exacerbations and/or incapacitating episodes.

f) The examiner must provide findings as to whether there is muscle spasm, guarding, or localized tenderness which does or does not result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

g) The examiner must also express an opinion concerning whether there would be additional limits on functional ability on repeated use or during flare-ups (if the Veteran describes flare-ups), and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups.  If feasible, the examiner must assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  If not feasible, the examiner must provide a detailed explanation and rationale for why such could not be accomplished.

h) The examiner must also provide an opinion concerning the impact of the Veteran's orthopedic disabilities on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities, alone or acting together.

i) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles. 

j) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

5.  If it is determined the Veteran meets the criteria under 38 C.F.R. § 3.317 for Gulf War veterans, request an examiner offer an opinion as to the Veteran's claimed fibromyalgia.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE), to include this Remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.
a)  The examination report must reflect review of pertinent material in the claims folder.  After reviewing the claims file, the examiner must state:

i) Whether the Veteran's current and previously reported symptoms, which have been likened to fibromyalgia symptoms, cannot be attributed to a known clinical diagnosis.  In this case the examiner should specify whether the Veteran's complaints correspond to objective symptoms, both in the sense of medical signs perceptible to a physician and other non-medical indicators that are capable of independent verification, of a chronic disorder.  If a chronic disorder is determined not to be present, the examiner(s) should so state.

b)  In all conclusions, the examiner must identify and explain the medical basis or bases, with identification of pertinent evidence of record.  If the examiner is unable to render an opinion without resort to speculation, he or she must explain why and so state.  Any necessary tests or studies must be conducted and all clinical findings should be reported in detail and correlated to a specific diagnosis.

c)  If further examination of the Veteran is necessary to provide the requested opinion, the Veteran should be scheduled for an additional examination.  It is the Veteran's responsibility to report for any examination scheduled, and to cooperate in the development of the case; the consequences of failing to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. § 3.655 (2013).

6.  The AOJ shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the current severity of the Veteran's sinus disorder.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this Remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

a) The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's sinus disorder. 

b) The examiner must also provide an opinion concerning the impact of the Veteran's sinus disorder on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities, alone or acting together.

c) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.

d) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

7. The AOJ shall schedule the Veteran for a VA examination by a clinician with appropriate expertise in order to determine the current severity of the Veteran's adjustment disorder.  The entire claims file (i.e. any medical records contained in Virtual VA, CAPRI, and AMIE), to include this Remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.  The examiner should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.

a) The examiner should determine what the Veteran's current psychiatric diagnoses are, to include PTSD, adjustment disorder, and depressive disorder.

b) The examiner should identify the nature, frequency, and severity of all current manifestations of the Veteran's adjustment disorder.  The examination report should include a full psychiatric diagnostic assessment including a GAF score on Axis V and an explanation of the significance of the current levels of psychological, social, and occupational functioning which support the score.

c) The examiner must also provide an opinion concerning the impact of the Veteran's adjustment disorder on her ability to work to include whether the Veteran is unemployable because of her service-connected disabilities, alone or acting together.

d) The examiner is requested to provide a fully reasoned explanation for his or her opinions, based on his or her clinical experience, medical expertise, and established medical principles.
e) The examiner is advised that by law, an examiner's statement that an opinion is based on the medical expertise of the examiner, but without a fully reasoned explanation, is not a legally sufficient opinion and will likely result in a return of the claim to the examiner.

8.  After the above has been completed, the AOJ must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action.

9. After completing the above, and any other development deemed necessary, the AOJ should readjudicate the Veteran's claims.  If the benefit sought on appeal is not granted, the Veteran and her representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


